        Case 1:17-cr-00213-CRC Document 72 Filed 03/14/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,

                       v.

 MUSTAFA MUHAMMAD MUFTA AL-                   Case No. 17-cr-213 (CRC)
 IMAM,

                       Defendant.

                                         ORDER

      For the reasons stated in the accompanying Memorandum Opinion, it is hereby

      ORDERED that [51] Defendant’s Motion to Dismiss Counts One Through Seventeen is

DENIED.

      SO ORDERED.




                                                       CHRISTOPHER R. COOPER
                                                       United States District Judge

Date: March 14, 2019
